DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 15 remains in a withdrawn state because there is no support that the elected embodiment (Figs 3 and 4) has a weighted state equivalent to a tablespoon of water.  Claim 1 has a similar limitation please see the rejections below.   
Drawings
The drawings are objected to because:
Figure 3, is confusing in that a relaxed state is shown but only the support elements are engaged with the outside surface.  The relaxed state is when the spoon is empty and both 140b and 120b would engage 150.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The notch, tooth, tab, and tip, of claim 3;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 1, item 142a.
In Figure 4, item 122b.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0038], items 142 and 149b.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The substitute specification filed 2-3-22 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because:
The statement as to a lack of new matter under 37 CFR 1.125(b) is missing.
A clean copy of the substitute specification has not been supplied (in addition to the marked-up copy).
The amendment filed 2-3-22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In paragraph [0038], the phrase “protrusion 142 can be in the form of a notch, a tooth, a tab, a tip” is new matter.  There is no support that the protrusion can be in these forms.  Also, how can a protrusion still have the structure that allows for it to be considered a protrusion and be a notch at the same time?  Are these items alternatives to the protrusion?
In paragraph [0038], the phrase “supporting element 140b can include a thickened portion 144b and 120b and/or a shoulder 149b” is new matter.  There is no support in the original specification where element 140b can include these items.  In fact, using Figures 3 and 4, 144b and 120b are clearly spaced from the structure of 140b.  144b makes up a part of 120b.  120b represents the base portion.  How can the base portion be included in the supporting element?    
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the phrase “equivalent to one tablespoon of water” is new matter.  There is no support the embodiment associated with the seesaw motion has a weighted state with an equivalent to one tablespoon of water.  Paragraph [0043] is the location of this specific weight for one embodiment but never discloses this “one embodiment” is the embodiment of Figures 3 and 4 as it is introduced later in paragraph [0047].  Paragraph [0043] also discloses that the weight can be more or less depending on the shape and the elected embodiment clearly has a different shape in relation to the embodiment of Figure 1.
Claim 3 is new matter.  Paragraph [0038] has been amended so that the protrusion, notch, tooth, tab, and tip make up parts of the embodiment of Figure 1.  Claim 1 includes the seesaw motion which makes the claim directed to the elected embodiment of Figure 3 only.  The combination of these items of claim 3 with the seesaw motion is not supported and is new matter.  It is also unclear how the supporting elements is a thickened portion when the thickened portion, as disclosed in paragraph [0038], is on the base portion and spaced from the supporting elements. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "seesaw-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "seesaw-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  It is unclear what can and cannot be considered like a seesaw.  The term should be replaced with “seesaw” in the claims and paragraph [0049] of the specification.
Claims 1 and 21 recite the limitations "said base" and “the base”.  There is insufficient antecedent basis for these limitations in the claims.  The initial disclosure is “base portion”.
With regards to claim 3 and in light of the amendments to paragraph [0038] of the specification, it is unclear how the supporting elements associated with the seesaw motion can be a protrusion, notch, tooth, tab, and tip since these structures belong to a non-elected embodiment structure.  It is also unclear how the supporting elements is a thickened portion when the thickened portion, as disclosed in paragraph [0038], is on the base portion and spaced from the supporting elements.
With regards to claim 4, the phrase “the lower portion being structurally configured to be engageable with the outside surface” is unclear in light of the amendments to claim 1.  This limitation needs to be amended to utilize the “balance” language now incorporated by claim 1 and that the lower portion only participates in the balancing when in the relaxed state.
With regards to claim 4 portions b i) and ii), these portions need to be amended to match the balancing language added to the end of claim 1.  These portions are confusing in that they appear to be disclosing an additional function but are actually attempting to further define the same balancing function of claim 1.
With regards to claim 4 portions b i) and ii), the phrases “a relaxed state” and “a weighted state” are unclear.  As written, these states are in addition to the states previously disclosed in claim 1.  Changing the phrases to “the relaxed state” and “the weighted state” overcome the rejection.
With regards to claim 4 portions b i) and ii), each of the states use the base and the elements which is unclear.  Earlier in claim 4 the base is further defined as having a lower portion and the elements are legs.  Since the lower portion and legs are claimed, they need to be incorporated into definition of the states instead of the base and elements.  These portions need to restate the “balancing” functions of claim 1 but using the lower portion and legs.
Claim 6 recites the limitation "the inner portion of the leg of another identical flatware" on line 4.  There is insufficient antecedent basis for these limitations in the claim.  The other flatware has not been previous introduced and therefore use of the word “the” is not proper.
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) are indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation supporting elements, and the claim also recites two parallel legs which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  All occurrences of the phrase “a plurality of supporting elements” should be replaced with two parallel legs.
With regards to claims 21 and 22, it is unclear how the base (assumed to be base portion) hold the head portion spaced away from the outside surface when the head portion has food in it.  Also, it is unclear how the lower portion is adapted to rest on the outside surface when in a weighted state.  The base portion only participates in the holding of the head portion when in the relaxed state and the lower portion is only resting on the outside surface when in the relaxed state. 
With regards to claim 21, the supporting elements are coupled to at least one of the handle and base portions while the legs are connected to the handle portion and the head portion making it unclear what the elements/legs are actually coupled/connected to.
Claim 21 recites the limitations "the outer portion" and “the inner portion” on line 4 of paragraph e).  There is insufficient antecedent basis for these limitations in the claim.  Also what structure defines these inner and outer portions?
With regards to claim 21 lines 4-5 of paragraph e), the phrase “the outer portion of each leg” is unclear.  Is this outer portion the same or a different portion than the earlier disclosed outer portion?  Also, the phrase “each leg” should be replaced with “each of the legs”.
With regards to claim 21 lines 5-6, the phrase “adapted to receive the inner portion of the leg of another identical flatware” should be replaced with “adapted to respectively receive an inner portion of each leg of another identical flatware”.   



Allowable Subject Matter
Claims 21 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims
It is to be noted that claims 1-4 and 6 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments are not directed towards the new grounds of rejection.
Applicant's arguments filed 2-3-22 directed at the drawing objection for the limitations of claim 3 have been fully considered but they are not persuasive.  37 CFR 1.83(a) discloses the drawings must show every feature of the invention specified in the claims.  Therefore, the notch, tooth, tab, and tip need to be shown since they are claimed.  The specification fails to provide any insight on what these structures look like, where they are on the flatware, and how they pertain to the seesaw motion so one skilled in the art could not envision these as alternatives.  These limitations are now part of a new matter rejection and need to be deleted.  Also due to the amount of changes made and issues with the reference numbers in the drawings, it is requested that all reference numbers in the Figures and specification be reviewed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05 May 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724